             Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                                                                       FILED
                             SAN ANTONIO DIVISION                                          MA( 2 6 2020
                                                                                           U.S.
                                                                                                  COURT
                                                                                  CLERK,            TEXAS
DISH NETWORK L.L.C.
and NAGRASTAR LLC,
                                                                                  BV-EERK
                                                                                  WESTERN oISTITA0F



        Plaintiffs,                                Case No.

        V.


WELLS FARGO BANK, N.A.,

        Defendant/Garnishee.



              PLAINTIFF'S APPLICATION FOR WRIT OF GARNISHMENT

       Plaintiffs DISH Network L.L.C. and NagraStar LLC (collectively, "Plaintiffs") file this

Application for Writ of Garnishment pursuant to Fed. R. Civ. P. 64 and 69, Tex. R. of Civ. P. 658,

and Tex. Civ. Pract. and Rem. Code Chapter 63, and respectftilly states as follows:

                                         I.     PARTIES

       1.       Plaintiff DISH Network L.L.C. is a limited liability company organized under the

laws of the State of Colorado, authorized to transact business in the State of Texas, with its

principal place of business in Englewood, Colorado. DISH Network L.L.C. is ajudgment-creditor

of Defendant Arnoldo Del Carmen ("Defendant").

       2.       Plaintiff NagraStar LLC is a limited liability company organized under the laws of

the State of Colorado, authorized to transact business in the State of Texas, with its principal place

of business in Englewood, Colorado. NagraStar LLC is also a judgment-creditor of Defendant.

        3.      Wells Fargo Bank, N.A. ("Garnishee") is a financial institution with its principal

place of business in San Francisco, California. Garnishee may be served by delivering a writ of

garnishment to its registered agent Corporation Service Company d/b/a CSC                    Lawyers
                Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 2 of 10



Incorporating Service Company, at the registered address 211 E. 7th Street, Suite 620, Austin,

Texas 78701-3218.

                                  II.     JURISDICATION AND VENUE

         4.           This Court has subject matter jurisdiction under 28 U.S.C. § 1331, and Federal Rule

of Civil Procedure 69(a).

         5.           Garnishee conducts business in the State of Texas, and therefore is subject to this

Court's personal jurisdiction.

         6.           Venue is proper in this Court in that this is an ancillary proceeding to the original

proceeding styled DISH Network L.L. C. et al.         v.   Arnoldo Del Carmen, Case No. 5:1 9-cv-0 1171-

DAE in this Court (the "Underlying Action"). Venue is also proper under 28 U.S.C.             §   1391.

               III.      GROUNDS FOR ISSUANCE OF WRIT OF GARNISHMENT

         6.           In the Underlying Action Plaintiffs obtained ajudgment against Defendant on April

1,   2020, in the amount of $115,000.00 (the "Judgment").             (See Dkt 16; see also Affidavit of

Christopher P. Craven ["Craven Aff'd."] ¶ 3, Ex. 1.)

         7.           The Judgment is valid, subsisting, and remains unsatisfied. (Craven Affid. ¶ 4.)

         8.       Defendant does not possess property in Texas subject to execution sufficient to

satisfy the Judgment. (Craven Aff'd. ¶ 5.)

         9.       This garnishment is not sought to injure or harass either Defendant or Garnishee,

but so that Plaintiffs may enforce the Judgment entered against Defendant in the Underlying

Action. (Craven Aff'd. ¶ 6.)

         10.      Pursuant to Fed. R. Civ. P. 64, the remedies of the State of Texas are available for

seizure of property for the purpose of satisfaction of the Judgment. The applicable statutes and




                                                       2
                 Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 3 of 10




rules for issuance of a writ of garnishment under Texas law are set forth in Tex. Civ. Pract. & Rem.

Code   §    63.001,   etseq.


           11.     Plaintiffs are entitled to the issuance of a Writ of Garnishment on the grounds stated

above, and in the attached Affidavit of Christopher P. Craven.

           WHEREFORE, Plaintiffs respectfully request that a Writ of Garnishment issue and be

served upon Garnishee, and that Plaintiffs have judgment against Garnishee to satisfy the

Judgment against Defendant, as provided by law, together with all costs of Court incurred in this

proceeding, and for such other and further relief as to which Plaintiffs may be justly entitled.




Dated: May 22, 2020                               Respectfully submitted,


                                                  By: s/ Christopher P. Craven
                                                  Christopher P. Craven (attorney in charge)
                                                  HAGAN NOLL & BOYLE LLC
                                                  Texas Bar #24009246
                                                  christopher. craven@hnbllc. corn
                                                  Two Memorial City Plaza
                                                  820 Gessner, Suite 940
                                                  Houston, Texas 77024
                                                  Telephone: (713) 343-0478
                                                  Facsimile: (713) 758-0146

                                                  Attorneys for Plaintiffs DISH Network L.L.C. and
                                                  NagraStar LLC




                                                     3
              Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 4 of 10




                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION


 DISH NETWORK L.L.C.
 and NAGRASTAR LLC,

         Plaintiffs,                                 Case No.

         V.


 WELLS FARGO BANK, N.A.,
                                                                              Ui$J3J                   aLl
         Defendant/Garnishee.


               AFFIDAVIT OF CHRISTOPHER P. CRAVEN IN SUPPORT OF
                    APPLICATION FOR WRIT OF GARNISHMENT

STATE OF TEXAS                            §
                                          §
COUNTY OF HARRIS                          §

        BEFORE ME, the undersigned notary, on this day personally appeared Christopher P.

Craven, the affiant, a person whose identity is known to me. After I administered the oath to

affiant, affiant testified:

        1.       I   am Christopher P. Craven, counsel for Plaintiffs DISH Network L.L.C. and

NagraStar LLC (collectively, "Plaintiffs"). I am admitted to practice in Texas, and an attorney

with the firm of Hagan Noll & Boyle LLC. I am over 18 years of age, of sound mind, and capable

of making this affidavit.      I make this affidavit based on my personal knowledge and,   if called on

to testify, would testify competently as stated herein. The facts stated in this affidavit are within

my personal knowledge and are true and correct.

        2.       I am authorized by Plaintiffs to make this affidavit, and the Application for Writ   of

Garnishment.
               Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 5 of 10




          3.      In DISH Network L. L. C. et al.   v.   Arnoldo Del Carmen, Case No. 5:1 9-cv-O 1171-

DAE in this Court (the "Underlying Action"), Plaintiffs obtained a judgment against Defendant

Arnoldo Del Carmen ("Defendant") on April 1, 2020, for the sum of $115,000.00 (the

"Judgment"). Attached hereto as Exhibit I is a true and correct copy of the judgment. I am counsel

for Plaintiffs in the Underlying Action.

          4.      The Judgment is valid, subsisting, and remains unsatisfied.

          5.      Defendant does not possess, within Plaintiffs' knowledge, property in Texas subject

to execution sufficient to satisfy the Judgment. This is based both upon my online research

regarding Defendant's property, and asset and property reports prepared by Judgment Collection

Specialists, Inc. for Plaintiffs on or about March 31, 2020, regarding Defendant's assets and

property in Texas.

          6.     This garnishment is not sought to injure or harass either Defendant or Garnishee,

but so that Plaintiffs may enforce the judgment entered against Defendant in the Underlying

Action.




Dated: May 22, 2020


Sworn to and subscribed before me by Christopher P. Craven on May 22, 2020.




                ID No. 130448602                    Notary Public in and'f'or the State of Texas
                                                         My commission expires: ///J.g/1c23




                                                     2
Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 6 of 10




EXHIBIT                                            1
            Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 7 of 10
            Case 5:19cv-01171-DAE Document 16             Fited 04/01/20    Page   1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS


        DISH NETWORK L.L.C.
        and NAGRASTAR LLC,

                Plaintiffs,                               Case No. 5:19-cv-01 171-DAE

                V.


        ARNOLDO DEL CARMEN,

                Defendant.



                      FiNAL JUDGMENT AND PERMANENT INJUNCTION


I.     NATURE OF THE CASE

       1.      Plaintiffs DISH Network L.L.C. ("DISH") and NagraStar LLC ("NagraStar,"

collectively, "Plaintiffs") filed this action against Defendant Arnoldo Del Carmen ("Defendant")

for trafficking in technology designed to circumvent Plaintiffs' security system and facilitate the

unauthorized interception of copyrighted satellite television programming broadcast by DISH

without paying the required subscription fee. Defendant accomplished this in part by purchasing

and distributing subscriptions to a pirate television service called IKSRocket.       This service

provided Defendant and his customers with the control words or "keys" that are needed to decrypt

Plaintiffs' satellite signal and view DISH programming without having authorization from and

without making payment to DISH.

       2.      Defendant was properly served with a summons and Plaintiffs' complaint, but

failed to file an answer, responsive pleading, or otherwise defend the lawsuit within the time

allowed. DISH Network submitted evidence that Defendant is not an infant, is not incompetent,




                                                 1
             Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 8 of 10
             Case %:19cv-0i171-DAE Document 16 PUed 04/01/20 Page 2 of 4



and is not on active duty with the military or otherwise exempted under the Servicemembers' Civil

Relief Act.

        3.      As a result of Defendant's failure to answer, or otherwise appear in this action, the

Court accepts as true the following well-pleaded allegations in Plaintiffs' complaint:

                (a)     DISH uses high-powered satellites to broadcast television programming to

millions of subscribers in the United States that pay DISH a subscription fee to receive such

programming, or in the case of a pay-per-view program, the purchase price. (Dkt.     1,   ¶ 8.)

                (b)     DISH contracts for and purchases the right to broadcast the television

programming shown on its platform from networks, motion picture distributors, pay and specialty

broadcasters, sports leagues, and other rights holders. The works broadcast by DISH are

copyrighted. DISH and NagraStar have the authority of the copyright holders to protect the works

from unauthorized reception and viewing. (Dkt. 1,    ¶f   9-0.)
                (c)     DISH programming is digitized, compressed, and scrambled prior to being

transmitted to multiple satellites that are located in geo-synchronous orbit above Earth. The

satellites, which have relatively fixed footprints covering the United States and parts of Canada,

Mexico, and the Caribbean, relay the encrypted signal back down to Earth where it can be received

by DISH subscribers that have the necessary equipment. (Dkt. 1, ¶ 11.)

                (d)     The DISH receiver processes an incoming DISH satellite signal by locating

an encrypted part of the transmission known as the NagraStar entitlement control message and

forwards that message to the smart card. Provided the subscriber is tuned to a channel that he is

authorized to watch, the smart card uses its decryption keys to unlock the message, uncovering a

NagraStar control word. The control word is transmitted back to the receiver to decrypt the DISH

satellite signal. (Dkt. 1,   ¶IJ   15.)



                                                 2
            Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 9 of 10
            Case 5:19-cv-01171-DAE Document 16 Fi'ed 04/01/20 Page 3 of 4



                (e)    IKSRocket is a subscription based IKS service, whereby members purchase

a subscription to the IKS service to obtain the control words that are used to circumvent the DISH

and NagraStar security system and receive            s satellite broadcasts   of television programming

without authorization. (Dkt. 1, ¶ 20.)

               (f)     Defendant violated the Digital Millennium Copyright Act, 17 U.S.C.            §

1201(a)(2), and the Federal Communications Act, 47 U.S.C. § 605(e)(4), as alleged in Counts I

and II, by trafficking subscriptions to IKSRocket, enabling customers to access the IKSRocket

service and view DISH programming without purchasing a legitimate subscription from DISH.

(Dkt. 1, ¶J 25-30, 3 1-35.)

       4.      In accordance with 47 U.S.C. § 605(e)(3)(C)(i)(ll), Plaintiffs requested statutory

damages of $10,000 per violation, a sum certain, for Defendant's trafficking and distribution of

IKSRocket passcodes.

II.    FINAL JUDGMENT & PERMANENT INJUNCTION

               Upon default of Defendant, the Court, having reviewed the applicable law,

evidence, and record in this matter, hereby ORDERS as follows:

       1.      Defendant, and anyone acting in active concert or participation with Defendant, is

hereby permanently enjoined from:

               (a)     manufacturing, importing, offering to the public, providing, or otherwise

       trafficking in IKS server passcodes or any code, password, or serial number used in

       accessing an IKS server;



               (b)     circumventing or assisting others to circumvent Plaintiffs' security system,

       or otherwise intercepting or assisting others to intercept DISH's satellite signal; and



                                                 3
            Case 5:20-cv-00639-DAE Document 1 Filed 05/26/20 Page 10 of 10
            Case 5:19cv01171DAE Document 16 Filed 04/01/20 Page 4 of 4




                (c)     testing, analyzing, reverse engineering, manipulating, or otherwise

       extracting codes, data, or information from Plaintiffs' satellite receivers, smart cards,

       satellite stream, or any other part or component of the Plaintiffs' security system.

       2.      This permanent injunction takes effect immediately.

       3.      Judgment is entered in favor of Plaintiffs on Count I of the complaint alleging

violations of 17 U.S.C.     §   120 1(a)(2).

       4.      Judgment is entered in favor of Plaintiffs on Count II of the complaint alleging

violations of 47 U.S.C.     §   605(e)(4).

       5.       Statutory damages in the amount of $115,000 are awarded to Plaintiffs in

accordance with 17 U.S.C.         §   1203(c)(3)(A).
       6.      All other claims of Plaintiffs are dismissed.

       7.      The Court retains jurisdiction over this action for two years for the purpose of

enforcing this final judgment and permanent injunction.


       IT IS SO ORDERED.


       I)ated: April   1.   2020


                                                       Senior United States District Judge
